Case 4:19-cv-00133-WTM-CLR Document 10 Filed 05/05/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
TERRELL DEMETRIUS MAXWELL,
Plaintiff,
CASE NO. CV419-133

Vv.

SHERIFF JOHN T. WELCHER, and
PVT. A. WAKEN,

Defendants.

 

ORDER
Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 8), to which no objections have been
filed. After a careful review of the record, the report and
recommendation is ADOPTED as the Court’s opinion in this
case. As a result, Plaintiff’s complaint is DISMISSED. The
Clerk of Court is DIRECTED to close this case.

gr
SO ORDERED this — day of May 2020.

Zar tem

WILLIAM T. MOORE, 4R.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
